CONSENT ORDER
Harvey M. Van Sciver, Jr. of Beverly having been ordered to show cause on October 12,1994, why he should not be temporarily suspended from the practice and compelled to pay a monetary sanction for failure to pay a fee arbitration award, and it appearing that the Office of Attorney Ethics and respondent through *426appointed counsel have agreed that respondent is presently unable to engage in the practice of law and should be transferred to disability inactive status in accordance with R. l:20-12(b).
IT IS ORDERED that:
1. Pursuant to R. l:20-12(b) Harvey M. Van Sciver, Jr. of Beverly, admitted to practice in this state in 1980, is hereby transferred to disability inactive status, effective immediately, pending final determination of all grievances, and until further Order of the Court.
2. Harvey M. Van Sciver, Jr. is hereby restrained and enjoined from practicing law during the period that he remains on disability inactive status.
3. Harvey M. Van Sciver, Jr. shall, comply with R. 1:20-20 governing suspended, disbarred and incapacitated attorneys.